COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-294-CR

        



STEPHEN EUGENE SMITH            					        APPELLANT



V.



THE STATE OF TEXAS								       STATE



----------



FROM 
COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

Appellant Stephen Eugene Smith perfected his appeal on July 30, 2002 by filing a notice of appeal.  At an August 13, 2002 hearing on his right to appeal, appellant stated in open court, after being admonished by the trial court about his appeal rights, that he did not wish to proceed with his appeal.  Because it is clear from appellant’s statements at the hearing that he does not desire to continue his appeal, we suspend the requirement of rule 42.2(a) that appellant’s withdrawal of his notice of appeal must be in writing and dismiss the appeal.  
See
 
Tex. R. App. P.
 2, 42.2(a).







PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J . 



DO NOT PUBLISH

T
EX
. R. A
PP
. P. 47.2(b)	



(DELIVERED January 2, 2003)

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.